Citation Nr: 0639618	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION


The veteran reports active service from September 1969 to 
November 1974.  The period from September 1970 to November 
1974 has been verified and the DD-214 of record indicates a 
prior period of active duty for one year and seven months.  
The veteran's service included service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Houston, 
Texas Regional Office (RO) of the 


Department of Veterans Affairs (VA).  The veteran had 
initially submitted a notice of disagreement on two issues, 
however, in his January 2004 substantive appeal he perfected 
his appeal only as to the denial of service connection for 
PTSD.  The veteran also canceled the video conference hearing 
scheduled for him in September 2006.  In the September 2006 
statement, his represented asked for a 60 day delay prior to 
Board review to provide additional medical evidence.  The 
Board delayed its review; however, no additional evidence or 
further requests have been received and more than 90 days has 
elapsed.  Accordingly, the Board is proceeding with appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not submitted any evidence identifying an 
inservice stressor and there is no competent medical evidence 
that he has been diagnosed with PTSD.

3.  The veteran is not shown to have PTSD as the result of 
service or any event of service origin.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in November 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for the disabilities at 
issue including PTSD.  The RO asked the veteran to submit any 
medical reports he had and to also complete a PTSD 
questionnaire.  The RO notified the veteran of the 
information VA had requested in support of his claim and what 
information they needed from him.  The RO specifically asked 
for any evidence or information that he wanted the RO to 
obtain and he was asked to submit the evidence he had.  The 
RO asked the veteran to complete and return the enclosed 
authorization forms (VA Form 21-4142) so that VA may request 
records from any identified private physicians.  The RO also 
enclosed a Statement in Support of Claim (VA Form 21-4138) 
and a PTSD Questionnaire.  The RO further requested that the 
veteran send the information describing additional evidence 
or the evidence itself to the RO within 30 days of the date 
of the letter.  Moreover, the RO explained to the veteran 
that VA may be able to pay him from the date his claim was 
received if the information or evidence was received within 
one year from the date of the letter and VA decided that he 
was entitled to benefits.  

Thus, the RO apprised the veteran of the information and 
evidence necessary to substantiate his claim, which 
information and evidence that he was to provide, which 
information and evidence that VA will attempt to obtain on 
his behalf, essentially asked the veteran to provide any 
evidence in his possession that pertained to his claim, and 
advised the veteran regarding the effective date for payment 
prior to the March 2003 RO rating decision.  38 C.F.R. 
§ 3.159 (b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in November 2002.  This notice 
predated the initial unfavorable decision.  While the 4th 
element, degree of disability, was not addressed at that 
time,  in March 2006 the RO sent the veteran a letter 
specifically addressing the elements of a disability rating 
and effective date.  Although, this aspect of the notice was 
provided after the initial RO decision, as the Board is not 
granting service connection; the question of the degree of 
disability is moot with no prejudicial error.  

The Board further observes that in the veteran's substantive 
appeal, in response to the October 2003 statement of the 
case, he indicated he would provide a diagnosis of PTSD.  In 
February 2005, the RO sent the veteran a follow up letter 
concerning the evidence needed to support his claim for PTSD 
including specific details of his claimed combat related 
incident(s) and medical evidence with clinical findings and 
diagnosis.  The veteran did not respond with any information 
and following a subsequent adjudication, a supplemental 
statement of the case dated in February 2006 advised the 
veteran that no response had been received and his claim for 
PTSD was denied.  The veteran replied in February 2006 that 
he had no additional information or evidence to give the VA 
to substantiate his claim and he wanted his claim decided.  
In September 2006 he requested a 60 day delay to submit 
additional evidence, but more than 90 days have passed and no 
evidence has been submitted or identified.  The Board is not 
aware of any reason to further delay the review of the 
veteran's appeal.  The March 2003 rating decision, the 
October 2003 statement of the case, and the February 2006 
supplemental statement of the case, included a discussion of 
the facts of the claim, the actions taken to develop his 
claim, the pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO attempted to 
obtain the veteran's service medical records and did obtain 
VA treatment records dated from 2002 to 2005.  As discussed 
above, the RO also asked the veteran to identify or submit 
evidence of his claimed stressor incident(s) and medical 
evidence of a diagnosis of PTSD.  As discussed above, no 
further evidence or information has been submitted. 

The duty to assist also includes obtaining a medical 
examination when necessary to decide a claim.  In this case 
the veteran has not submitted any evidence to support his 
claim including information concerning any claimed stressor 
incident or any medical evidence that he has PTSD.  In 
addition, the available service medical records and VA 
treatment reports are completely negative for any complaints 
or finds of PTSD.  At this point, there is no basis to 
schedule a psychiatric examination as there is no evidence of 
any claimed stressor for the examiner to consider.  
Accordingly, the scheduling of a VA examination is not 
necessary to evaluate the merits of the veteran's claim.  See 
38 C.F.R. § 3.159 (c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Law, Evidence and Analysis 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service.

In this case, as noted above, the veteran has submitted no 
evidence or argument concerning any traumatic event(s) from 
service.  In addition, there is no medical evidence that the 
veteran currently has PTSD.  The available service medical 
records are negative for any complaints or findings of a 
psychiatric disorder and VA treatment records from 2002 to 
2005 were likewise negative.  Indeed, when seen in August 
2004, the examiner noted the veteran complained of having 
domestic problems and there was a notation of 
"??depression" but the veteran declined a psychiatric 
consultation.  While seen on numerous occasions by the VA for 
a variety of complaints not related to this appeal, there is 
no evidence that the veteran has PTSD.  This medical evidence 
weighs heavily against his claim.  

The VA advised the veteran that he needed to complete the 
PTSD questionnaire to determine what were his claimed 
traumatic event(s) and that he needed to submit evidence 
showing that he had PTSD.  The veteran has not provided or 
identified any evidence to support his PTSD claim, despite 
requesting a 60 day delay in September 2006, more than 90 
days prior to the entry of this decision.  There is no reason 
to further delay review of the appeal.  

The presence of a claimed disorder is an essential element 
for a claim of service connection.  The Board has considered 
his claim for PTSD, but in the absence of any evidence of a 
traumatic event or a diagnosis of PTSD there is no basis for 
further development by the VA or favorable action on his 
claim.  The Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
At this point, there is no evidence to support his claim that 
he has PTSD as the result of service and his claim is denied.  
The veteran is advised that in the future he may always 
submit the requested evidence if he wishes to reopen his 
claim.  


ORDER


Entitlement to service connection for PTSD is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


